UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 23, 2011 MEDL MOBILE HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-166343 80-0194367 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 18475 Bandilier Circle Fountain Valley, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 684-3490 3711B Madison Lane, Falls Church, Virginia 22041 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 23, 2011, we filed an Amended and Restated Articles of Incorporation with the Secretary of State of the State of Nevada in order to, among other things, allow for the indemnification of our directors, officers, employees or agents to the fullest extent permitted by the Nevada Revised Statutes, eliminate the individual liability of our directors and officers to the fullest extent permitted by the Nevada Revised Statutes and provide for our board of directors to issue series and classes of preferred stock with different features. On June 23, 2011, our board of directors approved the amendment and restatement of our Bylaws in order to, among other things, include provisions providing for board and stockholder meetings, indemnification of officers and directors and outlining the roles of certain of our officers. The foregoing description does not purport to be complete and is qualified in its entirety by reference to the complete text of the (i) Amended and Restated Articles of Incorporation filed as Exhibit 3.1 hereto, and (ii) the Amended and Restated Bylaws filed as Exhibit 3. 2 hereto, each of which is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Exhibit No. Description Amended and Restated Articles of Incorporation of MEDL Mobile Holdings, Inc., filed June 23, 2011 Amended and Restated Bylaws of MEDL Mobile Holdings, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 29, 2011 MEDL MOBILE HOLDINGS, INC. By: /s/ Andrew Maltin Name: Andrew Maltin Title: Chief Executive Officer 3
